Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on September 19 2022 and amendment after final filed September 19, 2022 has been entered.  Claims 2-59 were canceled and claims 1, 65-66, 69, 75-77, 88 were amended.  Claims 1, 60-89 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 60, 63-64, 67-68, 70-74 and 81-87 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1, 61-62, 65-66, 69, 75-80 are examined on the merits of this office action.


Withdrawn Rejections
The objection to claims 1, 65-66 and 69 are withdrawn in view of amendment of the claims filed September 19, 2022.

The rejection of claim 77 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims filed September 19, 2022.

The rejection of claims 75-77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of the claims filed September 19, 2022.

The rejection of claim(s) 77 under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Protein Database (Protein Accession, Q13443 (ADAM9_HUMAN, UNIPROT entry 10/19/2002, cited previously) is withdrawn in view of amendment of the claims filed September 19, 2022.
.
New Rejections
Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 61-62, 65-66, 69, 75, 78-80, 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to A peptide comprising SEQ ID NO:3 wherein relative to SEQ ID NO:2 (the wild type pro domain), the peptide comprises one or more amino acid substitutions or modifications at 85, 104, 146 such that the peptide is less susceptible to oxidation, disulfide formation. Furthermore, main requirement of the peptides is that they are less susceptible to modification including furin cleavage and less inhibitor towards Meprin.  SEQ ID NO:2 is human Adam9 prodomain (174mer) wherein SEQ ID NO:2 is also 174mer prodomain but with 14 positions that are X (wherein X can be any amino acids) with the exception that at least one of 85, 104, 146 is substituted or modified (i.e. these are cysteine residues).  However, 16 amino acids that can be substituted can result in a peptide that has 91% sequence identity.  Claim 75 claims a peptide having at least 87% amino acid identity with SEQ ID NO:13 which is 22 amino acids different from SEQ ID NO:13.  The possibilities are vast with little guidance as to which amino acids/modifications at these positions will have the desired aforementioned properties above.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous peptide sequences of calreticulin that satisfies the structural limitations of the claim are also able to be resistant to oxidation, disulfide formation, cleavage by enzymes and less inhibitory towards Meprin.
Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice SEQ ID Nos:9-22 (see Tables 4-5).  Interestingly, there is variability in the activity of the peptide variants. For example, SEQ ID NO:10 had significantly less activity than the non modified WT (see Table 4).  Furthermore, SEQ ID Nos:10-11 and 14 were still cleaved by furin whereas 12 was not.  The Examples provided are not sufficient to show that any peptide encompassed by the claim would be less susceptible to oxidation and/or disulfide bond formation or resistant to furin cleaved or less inhibitory to Meprin.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description does not sufficient describe what peptides encompassed by the claim (including the 16 variable positions) would have the desired properties. One of ordinary skill in the art would not consider the examples in the instant specification to be representative of the full scope of the claimed genus of peptide variants of SEQ ID NO:3 or 13. Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.


Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
The specification discloses/reduces to practice SEQ ID Nos9-22. However, although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number peptides,  it would not be possible to determine from the sequence alone if the peptide is less susceptible to oxidation, disulfide formation, furin cleavage and meprin activity.
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function (other cysteine modification).  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of human ADAM9 prodomain with regards to the claimed properties is not sufficiently described given the breadth of the genus of peptides.  Furthermore, the variability the functional data with the variants reduced to practice adds to the unpredictability of designing peptide variants that have the desired functional properties.
As a result, it is impossible to predict, based on the specification, how changing any position will affect the susceptibly of the peptide to cleavage, oxidation, disulfide formation and activity.
Conclusion
In conclusion, specific sequences reduced to practice with specified substitutions satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-62, 65, 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 claims “The peptide of claim 1, wherein the peptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 2, and further wherein, as compared to SEQ ID NO: 2, the amino acid sequence comprises: (i) a substitution of cysteine 85 to another amino acid; (ii) a substitution of cysteine 104 to another amino acid; (iii) a substitution of cysteine 146 to another amino acid; (iv) a chemical modification of one, two, or all three of cysteines 85, 104, and 146, or (v) any combination of (i)-(iv).  The limitation of “any combination of (i)-(iv) is contradictory given that a chemical modification to a cysteine at positions 85, 104, 146 cannot occur at the same time as the cysteine being substituted given that the cysteine is no longer there to be modified.  Applicant should clarify this point of confusion.  Claim 62 is also rejected due to its dependence on claim 1 and not clarifying this point of confusion.
	Claim 65 and 69  claims“…The peptide of claim1, wherein as compared to SEQ ID NO:2 the amino acid sequence comprises”, there is insufficient antecedent basis for this limitation given the amendment to claim 1.  It is suggested Applicants amend the claim to claim “…wherein as compared to SEQ ID NO:2, SEQ ID NO:3 comprises…” or “the peptide comprises…”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 61-62 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 61 is dependent on claim 1.  Claim 1 requires a peptide comprising SEQ ID NO:3 with a substitution or modification at one or more of 85, 104, 146.  Claim allows for up to 16 substitutions/modifications as compared to SEQ ID NO:3 which is 91% sequence identity.  However, claim 61 claims “wherein the peptide comprises an amino acid sequence that is at least 90% sequence identity which would broaden the scope of claim 1.  Furthermore, claim 62 is dependent on claim 1 and thus, also broadens the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 76-77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654